DETAILED ACTION
Terminal Disclaimer 
The terminal disclaimer filed on 7/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,855,986 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its corresponding independent claims describe compressing data in a neural network. More specifically, the claims recite obtaining an activation data or output from an intermediate node/ middle layer/ hidden layer, rearranging the activation data or output into new scanning pattern, determining residual of the rearranged activation data.
None of the prior arts, individually or combined, teaches “generating re-arranged activation data having a re-arranged scanning pattern, wherein the re-arranged output activation data is generated by re-arranging the activation data from the intermediate node of the neural network into the re-arranged scanning pattern;
determining one or more residual values for the re-arranged activation data, the one or more residual values being determined by applying a prediction mode to the re-arranged activation data.”

The closest prior arts Chertok et al (US 2015/0278642) and Nakamura et al (US 2014/0286414) fail to teach the limitations above. 
Nakamura describes "a moving picture encoding and decoding technology for reducing an amount of code of coding information by calculating a candidate of coding information, so as to improve the encoding efficiency." ¶16. A "picture memory 101 temporarily stores a picture signal of a picture subject to encoding, the signal having been provided in the order of capturing and/or in the order of display time." Id. at ¶100. The "picture memory 101 provides the stored picture signal of a picture subject to encoding, in units of predetermined pixel blocks, to the motion vector detection unit 102, the prediction method determining unit 107, and the residual signal generating unit 108." Id. Nakamura explains that, "[i]n this process, the picture signals of pictures stored in the order of capturing and/or in the order of display time are rearranged in the order of encoding, and outputted from the picture memory 101 in units of pixel blocks." Id. The "prediction method determining unit I 07 provides the residual signal generating unit 108 and the decoded picture signal convolution unit 114 with a prediction picture signal according to the determined prediction mode." Id. at ¶107. The "The residual signal generating unit I 08 generates a residual signal by performing subtraction between a picture signal subject to encoding and a prediction picture signal, and provides the residual signal to the orthogonal transformation/quantization unit 109." Id. at ¶108. A "second bitstream generating unit 111 entropy encodes the orthogonally-transformed and quantized residual signal." Id. at ¶110. However, Nakamura fails to disclose activation data in neural network. 
Chertok discloses a convolutional neural network "CNN 10 [that] includes an input image 12, followed by first and second convolutional layers 14 and 18 with respective outputs 16 and 20." Fig. IA and ¶17. But fails to disclose “re-arranging the activation data from the intermediate node of the neural network into the re-arranged scanning pattern," "determining one or more residual values for the re-arranged activation data.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486